Citation Nr: 0514420	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a brain tumor and 
blindness, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied service connection for a 
brain tumor and blindness, claimed as due to exposure to 
ionizing radiation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required of him.


REMAND

The veteran asserts that he developed a brain tumor 
(craniopharyngioma) as a result of exposure to ionizing 
radiation during service.  Specifically, he asserts that he 
was exposed to ionizing radiation while he was assigned to 
load nuclear weapons onto aircraft carriers.  

The Board notes that there are specific diseases, which may 
be presumptively service-connected if manifest in a 
radiation-exposed veteran.  38 U.S.C.A.  § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2004).  A "radiation-exposed" 
veteran is one who participated in a radiation-risk activity.  
A "radiation-risk activity" includes the onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, occupation of Hiroshima or Nagasaki 
during World War II, or presence at certain specified sites.  
38 C.F.R. § 3.309 (d)(3).  

Although the veteran in this case does not meet the 
definition of a "radiation-exposed" veteran, 38 C.F.R. 
§ 3.311(a)(2)(iii) (2004) allows the veteran to otherwise be 
service-connected for his disability if it is determined that 
he had "other exposure" to ionizing radiation.  In this 
regard, 38 C.F.R. § 3.311(b) (2004) provides a listing of 
radiogenic diseases, that is, diseases which may be induced 
by ionizing radiation, including tumors of the brain, which, 
while not accorded the benefit of regulations regarding 
presumptive service connection, have been determined 
potentially radiogenic in nature, and may be referred to the 
Under Secretary for Benefits for a determination as to 
whether it is at least as likely as not that the veteran's 
listed disease resulted from exposure to radiation in 
service.

In this case the veteran has been diagnosed with a 
craniopharyngioma, a type of brain tumor.  Brain tumors fall 
squarely within the ambit of 38 C.F.R. § 3.311(b)(xx), 
"tumors of the brain and central nervous system."  

In October 2003, the RO requested verification of any 
radiation risk activity from the Navy Environmental Health 
Center Detachment.  In November 2003, Navy Lieutenant J.L. 
Crapo reported that a review of the exposure registry 
revealed no reports of occupational exposure to ionizing 
radiation pertaining to the veteran.  By regulation, had the 
veteran been assigned duties that involved occupational 
exposure to ionizing radiation, he would have been monitored 
by film badge and the results of that monitoring would have 
been reported to the Navy.  

Two of the three ships on which the veteran had served 
submitted reports of occupational exposure to ionizing 
radiation for the period in question (1965-1969) and the 
veteran was not identified in any of the reports.  The Navy 
stated that it was "reasonable to conclude, therefore, that 
any exposure he received in the execution of his duties was 
considered sufficiently low enough to preclude the need for 
monitoring."  It was additionally reported that there was no 
data for personnel performing similar duties at the locations 
at which the veteran served during the same time period upon 
which an occupational dose could be estimated.  According to 
Lieutenant Crapo's letter, based on the prevailing 
regulations at the time, dose monitoring for the veteran 
would have been required if it was reasonable to expect that 
he would receive greater than 300 millirems (mrem) per 
quarter in the execution of his duties.  Lieutenant Crapo 
concluded that, "while it is likely that any exposure this 
veteran received was considerably lower, this regulatory 
guidance could be used as an absolute upper bound for 
potential exposure for purposes of adjudication of a claim."

The Board notes that although Lieutenant Crapo's letter 
specifically states that it is unlikely that the veteran 
received any measurable dose, he estimates a possible upper 
limit of exposure (300 mrem).  The Board further notes that 
this estimate is in millirems, not rems, and that it is the 
estimated maximum, not minimum, possible exposure.  When a 
range of dose estimates is provided, the highest dose will be 
presumed.  See 38 C.F.R. § 3.311(a).  Moreover, although it 
is unclear whether this calculation should be regarded as a 
"dose estimate", neither can the Board state, with 
certainty, that the veteran had no exposure.  Simply stated, 
neither the Board nor the veteran can make a medical finding.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  If the veteran has any information that 
would support his claim he should provide it to the VA 
immediately. 

As indicated by the U.S. Court of Appeals for Veterans Claims 
(Court), any exposure higher than zero triggers a referral to 
the Under Secretary.  Wandel v. West, 11 Vet. App. 200, 205 
(1998); Hilkert v. West, 12 Vet. App. 145 (1999).  The Board 
therefore finds that there is sufficient evidence of exposure 
to warrant a review by the Under Secretary for Benefits.  See 
38 C.F.R. § 3.311(c).

In summary, the Board has determined that a remand is 
required because the record does not show that development 
pursuant to 38 C.F.R. § 3.311(c) has been undertaken.  On 
remand, the RO should develop the claim in accordance with 
38 C.F.R. § 3.311(c), (d), and (e), and request an opinion on 
etiology of the veteran's craniopharyngioma from the Under 
Secretary for Benefits.

Accordingly, the appeal is REMANDED to the RO for the 
following actions:

1.  The RO should forward the veteran's 
claims file to the Under Secretary for 
Benefits for review and action pursuant 
to 38 C.F.R. § 3.311(c), (d), and (e), 
along with a copy of this REMAND.  The 
Under Secretary for Benefits should 
determine whether it is at least as 
likely as not that the veteran's brain 
tumor and blindness resulted from 
exposure to ionizing radiation in 
service.  See Stone v Gober, 14 Vet. 
App. 116 (2000).

2.  Thereafter, the RO should review 
the record and with consideration of 
all evidence added to the record 
readjudicate the claim for service 
connection for a brain tumor and 
blindness, claimed as due to exposure 
to ionizing radiation.  If the RO's 
decision remains adverse to the 
veteran, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the appropriate period for response 
thereto.  The case should then be 
returned to the Board, as appropriate, 
for further review.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


